Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Wigmore on 2/22/2021.

The application has been amended as follows: 
Claims 16-30 are cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “the address aperture determining whether the one or more tiles are available in a tile-based cache of the address aperture; in response to determining that the one or more tiles are not available in the tile- based cache of the address aperture, the address aperture reading the one or more tiles from the memory component and returning to the processing component data from the one or more tiles read from the memory component; the address aperture determining whether the processing component is tile-unaware or tile-aware; and the address aperture managing free space in the tile-based cache of the address aperture based on whether the processing component is tile-unaware or tile-aware.” 
Tanzawa US Patent 9,285,997 B2 discloses a plurality of tiles for read or write according to a tile address to identify a tile of the plurality of tiles and an order of data to be read from or written to the tile blocks. 
Van Dyke et al. US Patent 8,139,073 B1 discloses partial tile reads and writes.
Kim US Patent 8,120,990 B2 discloses tile based memory addressing in flash memory.
Chowdhuri et al. US Patent 6,674,443 B1 discloses software programs are not aware of tiled configurations within the frame buffer 125, their access to the frame buffer 125 will not work properly and, consequently, these software programs cannot be run on a system with a tiled frame buffer 125 unless a separate address translator interface is added to translate scan line addresses to tiled addresses.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133